Name: Commission Regulation (EC) No 915/2003 of 26 May 2003 amending Regulation (EC) No 2366/2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: EU finance;  animal product;  tariff policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0915Commission Regulation (EC) No 915/2003 of 26 May 2003 amending Regulation (EC) No 2366/2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat Official Journal L 130 , 27/05/2003 P. 0005 - 0007Commission Regulation (EC) No 915/2003of 26 May 2003amending Regulation (EC) No 2366/2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1), and in particular Article 16(1) thereof,Whereas:(1) Commission Regulation (EC) No 2366/2002(2), provides for Community tariff quotas for products of the sheepmeat and goatmeat sectors originating in some candidate countries and other third countries for the period 1 January to 31 December 2003.(2) New trade agreements have been concluded with some candidate countries (Bulgaria, Czech Republic, Poland, Slovakia and Romania) and with Chile.(3) The adjusted Europe Agreements with the Czech Republic and with Slovakia provide for a continuation of the Community tariff quotas with those countries.(4) Following the conclusion of the trade agreements with Bulgaria, quantitative restrictions and ad valorem as well as specific duties for sheep and goat products, will be eliminated in accordance with the Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Bulgaria, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions. Those quantitative restrictions and duties will be abolished from the first day of the first month following the Contracting Parties' notification of the accomplishment of the approval procedures.(5) The Protocols adjusting the trade aspects of the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and Romania and Poland, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions, approved respectively by Council Decision 2003/18/EC(3), and Council Decision 2003/263/EC(4), grant from 1 April 2003, products originating in Romania and Poland access to the Community without quantitative restrictions and with exemption from ad valorem and specific duties.(6) From the date of entry into force of the Agreements with Bulgaria, Poland and Romania import licences should therefore not be necessary any longer.(7) In order to avoid errors on the calculation of the quota use in tonnes of carcase-weight equivalent, it is essential that for each type of product the correct conversion coefficient is applied. To this end Article 5 should be modified.(8) Certain tariff quotas for sheep and goat meat products have been provided under the Cotonou Agreement with the ACP States. At the time when sheepmeat products are presented to the customs authorities for import, it is difficult for those authorities to establish whether they originate from domestic sheep or other sheep, which determines the application of different duty rates. It is therefore appropriate to provide that the document of origin contains a clarification to that end.(9) In conformity with Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries(5), as last amended by Regulation (EC) No 1452/2001(6), and Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(7), as last amended by Directive 96/43/EC(8), imports may be authorised only for products meeting all the requirements of the veterinary rules and certification currently in force in the Community.(10) Regulation (EC) No 2366/2002 should be amended accordingly.(11) Since the tariff quotas are opened from 1 January 2003, this Regulation should apply retroactively as from the same date.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for sheepmeat and goatmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) 2366/2002 is amended as follows:1. Article 5 is replaced by the following:"Article 5For the purpose of calculating the quantities of 'carcase-weight equivalent' referred to in Article 3 the net weight of sheep and goat products shall be multiplied by the following coefficients:- live animals: 0,47,- boneless lamb and boneless goatmeat kid: 1,67,- boneless mutton, boneless sheep and boneless goatmeat other than kid: 1,81. This coefficient shall also be used when the product is not described explicitly in the document of origin as boneless lamb or boneless goatmeat kid and also in the case of a mixture of different sheep or goat boneless products,- bone-in products: 1,00."2. Article 6 is replaced by the following:"Article 6The document of origin accompanying the sheep and goat meat products falling under CN codes ex 0204, ex 0210 99 21 and ex 0210 99 29 referred to under Country group No 4 of the Annex, shall contain in the box concerning the description of the products, one of the following indications:(a) meat from sheep and/or goat products from the species 'domestic sheep' and/or 'domestic goats';(b) meat from sheep and/or goat products from the species 'other than domestic sheep' and/or 'other than domestic goats'.These indications must correspond to the indications in the veterinary certificate accompanying those products which shall include the indication 'domestic sheep' and/or 'domestic goats', 'non domestic sheep' and/or 'non domestic goats', 'farmed' or 'wild game' as appropriate."3. The Annex is replaced by the text set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 351, 28.12.2002, p. 73.(3) OJ L 8, 14.1.2003, p. 18.(4) OJ L 97, 15.4.2003, p. 53.(5) OJ L 302, 31.12.1972, p. 28.(6) OJ L 198, 21.7.2001, p. 11.(7) OJ L 268, 24.9.1991, p. 56.(8) OJ L 162, 1.7.1996, p. 1.ANNEX"ANNEXSHEEPMEAT AND GOATMEAT IN TONNES (T) OF CARCASE WEIGHT EQUIVALENTCommunity tariff quotas for 2003>TABLE>"